Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous action is vacated/withdrawn in view of the interview summary attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-9, 11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10812625 (’625). Although the claims at issue are not identical, they are not patentably distinct from each other because many of the claims are merely obvious combinations of claims of ‘625, as indicated below.

1.     A system for deploying resources within a computing infrastructure, the system comprising: 
(claim 1 of ‘625 - A system for deploying resources within a computing infrastructure, the system comprising:)
at least one memory storing a deployment plan and instructions for a plurality of deployment agents, wherein the deployment plan defines dependency relationships between the plurality of deployment agents; and 
(at least one memory storing a deployment plan and instructions for a plurality of deployment agents, wherein the deployment plan defines dependency relationships between the plurality of deployment agents; and)
at least one processor configured to execute the instructions of a first deployment agent of the plurality of deployment agents to perform actions comprising: 
(at least one processor configured to execute the instructions of a first deployment agent of the plurality of deployment agents to perform actions comprising:)
determining that the first deployment agent having a first dependency, wherein the first dependency only defines a relationship type, a wait-for-state value, and a threshold value; 
(determining that the first deployment agent defines a loosely coupled dependency having a relationship type and a wait-for-state value [wherein the loosely coupled dependency does not identify a particular deployment agent of the plurality of deployment agents;]). The only missing items are the features on “only” defining a relationship type, etc. and the threshold value. The only feature is considered taught via the only features mentioned in ‘625 are the first two features again with only the threshold feature omitted in claim 1. However, the threshold value is listed in claim 4 below:
(4. The system of claim 1, wherein the relationship type is "some parents" or "some children" and the loosely coupled dependency has a threshold value, wherein, to satisfy the loosely coupled dependency, the sufficient portion of the respective deployment states of the at least one deployment agent that must correspond to the wait-for-state value satisfy the loosely coupled dependency is based on the threshold value.)
querying the deployment plan to determine a set of deployment agents of the plurality of deployment agents having a dependency relationship with the first deployment agent that corresponds to the relationship type; 
(querying the deployment plan to determine at least one deployment agent of the plurality of deployment agents having a dependency relationship with the first deployment agent that corresponds to the relationship type;). The only difference is the determining of a “set”; while, ‘625 provides for determining at least one. However, the at least one feature is considered to also provide for having more than one and the more than one is considered to provide for the claimed “set”.
determining respective deployment states of the set of deployment agents; and 
(determining respective deployment states of the at least one deployment agent; and). See again the reference to the “set” feature above.
in response to determining that a sufficient portion of the respective deployment states have the wait-for-state value to satisfy the threshold value of the first dependency, performing a first deployment action with respect to deploying a resource to a device of the computing infrastructure.
(in response to determining that a sufficient portion of the respective deployment states have the wait-for-state value to satisfy the loosely coupled dependency, performing a first deployment action with respect to deploying a resource to a device of the computing infrastructure.) The only difference in the claimed feature and the cited portion of ‘625 above is the feature of “satisfying the threshold value of the first dependency” above and “satisfying the loosely coupled dependency” via ‘625. However, the cited portions for first determining feature above indicates that it purpose (see the last portion of claim 4 of ‘625) is to “satisfy the loosely coupled dependency is based on the threshold value).

4.     The system of claim 1, wherein the at least one processor is configured to execute instructions of a second deployment agent of the plurality of deployment agents to perform actions comprising:
determining that the second deployment agent defines a second dependency, wherein the second dependency only defines a second relationship type and a second wait-for-state value;
second dependency relationship with the first deployment agent that corresponds to the second relationship type;
determining a deployment state of the first deployment agent;
when the deployment state of the first deployment agent has the second wait-for-state value to satisfy the second dependency, performing a second deployment action with respect to deploying a second resource to the device of the computing infrastructure; and
updating a deployment state of the second deployment agent in response to performing the second deployment action.
[(See claim 12 of ‘625)
(12. The system of claim 1, wherein the at least one processor is configured to execute instructions of a second deployment agent of the plurality of deployment agents to perform actions comprising: determining that the second deployment agent defines a second loosely coupled dependency having a second relationship type and second wait-for-state value, wherein the second loosely coupled dependency does not identify a particular deployment agent of the plurality of deployment agents; querying the deployment plan to determine that the second deployment agent has a dependency relationship with the first deployment agent that corresponds to the relationship type; determining the deployment state of the first deployment agent; and when the deployment state of the first deployment agent has the second wait-for-state value to satisfy the second loosely coupled dependency, performing a second deployment action with respect to deploying a second resource to the device of the computing infrastructure.)

agent are the same deployment agent, and wherein the second relationship type is a self relationship type.
[(See claim 2 of ‘625)
(claim 2 of ‘625. The system of claim 1, wherein the first deployment agent and the at least one deployment agent are the same deployment agent, and wherein the relationship type is "self.")]

8.     The system of claim 1, wherein the deployment action comprises: downloading the resource to the device, installing the resource on the device, or uninstalling the resource from the device, starting the resource on the device, or stopping the resource on the device. 
[(See claims 5-9 of ‘625 below):
(5. The system of claim 1, wherein the deployment action comprises downloading the resource to the device.)
(6. The system of claim 1, wherein the deployment action comprises installing the resource on the device.)
(7. The system of claim 1, wherein the deployment action comprises starting the resource on the device.)
(8. The system of claim 1, wherein the deployment action comprises stopping the resource on the device.)
(9. The system of claim 1, wherein the deployment action comprises uninstalling the resource from the device.)]

9.     The system of claim 1, wherein the first dependency is a loosely coupled dependency.
(See the loosely coupled dependency feature of claim 4 of ‘625 cited above in the rejection of claim 1.)

11.    The system of claim 1, wherein each of the respective deployment states of the set of deployment agents comprises: initialized, non-operational, ready to engage, operational, or initialized.
[(See claim 11 of ‘625 below)
(11. The system of claim 10, wherein the deployment state comprises initialized, non-operational, ready to engage, operational, or initialized.)]

13.    A method for deploying resources within a computing infrastructure using a plurality of deployment agents, comprising:
determining, via a first deployment agent of the plurality of deployment agents, that the first deployment agent has a first dependency, wherein the first dependency only defines a relationship type, a wait-for-state value, and a threshold value;
querying, via the first deployment agent, a deployment plan to determine a set of deployment agents of the plurality of deployment agents having a dependency relationship with the first deployment agent that corresponds to the relationship type;
determining, via the first deployment agent, respective deployment states of the set of deployment agents;
in response to determining, via the first deployment agent, that a sufficient portion of the respective deployment states have the wait-for-state value to satisfy the threshold value of the first dependency, performing, via the first deployment agent, a first deployment action with respect to deploying a first resource to a first device of the computing infrastructure; and
updating, via the first deployment agent, a deployment state of the first deployment agent in response to performing the first deployment action.
(See the rejection of claim 1)


determining, via a second deployment agent of the plurality of deployment agents, that the second deployment agent defines a second dependency, wherein the second dependency only defines a second relationship type and a second wait-for-state value;
querying, via the second deployment agent, the deployment plan to determine that the second deployment agent has a second dependency relationship with the first deployment agent that corresponds to the second relationship type;
determining, via the second deployment agent, the deployment state of the first deployment agent; and
in response to determining that the deployment state of the first deployment agent corresponds to the second wait-for-state value to satisfy the second dependency, performing, via the second deployment agent, a second deployment action with respect to deploying a second resource to a second device of the computing infrastructure; and
updating, via the second deployment agent, a deployment state of the second deployment agent in response to performing the second deployment action.
(See the rejection of claim 4.)

15.    The method of claim 14, wherein the first resource is a load balancer and the second resource is a web server.
[(See claim 16 of ‘625.)
(16. The method of claim 15, wherein the first resource is a load balancer, and the second resource is a web server.)]

16.    The method of claim 14, wherein the first resource is a web server and the second resource is a database server.
[(See claim 17 of ‘625.)
17. The method of claim 15, wherein the first resource is a web server, and the second resource is a database server.)

17.    A non-transitory, computer-readable storage medium comprising a deployment plan and instructions executable by at least one processor of a computing infrastructure, wherein the deployment plan defines dependency relationships between a plurality of deployment agents of the computing infrastructure, the instructions comprising instructions for a first deployment agent of the plurality of deployment agents to:
determine that the first deployment agent has a first dependency, wherein the first dependency only defines a relationship type, a wait-for-state value, and a threshold value;
query the deployment plan to determine at least one deployment agent of the plurality of deployment agents having a dependency relationship with the first deployment agent that corresponds to the relationship type;
determine respective deployment states of the at least one deployment agent; and in response to determining that a sufficient portion of the respective deployment states have the wait-for-state value to satisfy the threshold value of the first dependency: perform a first deployment action with respect to deploying a resource to a device of the computing infrastructure; and update a deployment state of the first deployment agent in response to performing the first deployment action.
(See the rejection above of claim 1)

18.    The medium of claim 17, wherein the instructions comprise instructions for a second deployment agent of the plurality of deployment agents to: determine that the second deployment agent of the plurality of deployment agents defines a second dependency, wherein the second dependency only defines a second relationship type and a second wait-for-state value; query the deployment plan to determine that the second deployment agent has a second dependency relationship with the first deployment agent that corresponds to the second relationship type; and in response to determining that the deployment state of the first 
(See the rejection above of claim 4)

19.    The medium of claim 18, wherein the instructions comprise instructions comprise instructions for a third deployment agent of the plurality of deployment agents to: determine that the third deployment agent of the plurality of deployment agents defines a third dependency wherein the third dependency only defines a third relationship type and a third wait-for-state value; query the deployment plan to determine that the first deployment agent and the second deployment agent have a third dependency relationship with the third deployment agent that corresponds to the third relationship type; and 
in response to determining that the deployment state of the first deployment agent and the deployment state of the second deployment agent have the third wait-for-state value to satisfy the third dependency: perform a third deployment action with respect to deploying a third resource to a third device of the computing infrastructure; and update a deployment state of the third deployment agent in response to performing the third deployment action.
[(See claim 20 of ‘625)
(20. The medium of claim 19, wherein the instructions comprise instructions comprise instructions for a third deployment agent of the plurality of deployment agents to: determine that the third deployment agent of the plurality of deployment agents defines a third loosely coupled dependency having a third relationship type and third wait-for-state value, wherein the third loosely coupled dependency does not identify a particular deployment agent of the plurality of deployment agents; query the deployment plan to determine that the first deployment agent and the second deployment agent have a dependency relationship with the third deployment agent that corresponds to the relationship type; and in response to determining that the deployment state of the first deployment agent and the deployment state of the second deployment agent have the third wait-for-state value to satisfy the third loosely coupled dependency, perform a third deployment action with respect to deploying a third resource to a third device of the computing infrastructure.)]

20.    The medium of claim 19, wherein the resource is a load balancer, the second resource 1s a web server, and the third resource is a database server. 
[(See the combination of claims 16 and 17, with the third resource inherently being the third one listed below)
(16. The method of claim 15, wherein the first resource is a load balancer, and the second resource is a web server.)
(17. The method of claim 15, wherein the first resource is a web server, and the second resource is a database server.)

Allowable Subject Matter
Claims 2-3, 5-6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193